Order affirmed, with costs, without prejudice to a new application by the City of New York to compel the retirement of respondent Mack, in accordance with the decision of this court inMatter of City of New York v. Schoeck (294 N.Y. 559) decided herewith, if respondent Mack is found to be disqualified for duty upon a new examination before a special medical board, as directed in Matter of Mack v. Walsh (294 N.Y. 554) decided herewith. No opinion.
Concur: LEHMAN, Ch. J., LOUGHRAN, LEWIS, CONWAY, DESMOND, THACHER and DYE, JJ. *Page 879